Exhibit 10.2
 
AMENDMENT NO. 1
TO THE
THE CHUBB CORPORATION
ASSET MANAGERS INCENTIVE COMPENSATION PLAN (2005)
 
Pursuant to resolutions adopted by the Board of Directors on December 4, 2008
and the authority reserved in Section 8(k) of The Chubb Corporation Asset
Managers Incentive Compensation Plan (2005) (the “Plan”), the Plan is hereby
amended as follows:
 
1. Effective January 1, 2009, the following sentence shall be added at the end
of the definition of Change in Control under Section 2:
 
“Notwithstanding the foregoing, in connection with the payment of an amount
subject to Section 409A of the Internal Revenue Code (“Section 409A”), none of
the events described above shall constitute a Change in Control unless such
event qualifies as a “change in control event” under Section 409A and Treasury
Regulation Section 1.409A-3(i)(5).”
 
2. Effective January 1, 2009, Section 7(a) shall be revised to read as follows:
 
‘‘(a) Annual Award Payment. Except to the extent a Participant defers all or a
portion of such payment (pursuant to Section 7(c)), Annual Awards shall be paid
in cash between January 1 and March 31 of the year following the Annual Award
Segment.”
 
3. Effective December 31, 2008, Section 7(b) shall be revised to read as
follows:
 
‘‘(b) Long-Term Award Payment. Except to the extent a Participant defers all or
a portion of such payment (pursuant to Section 7(c)), vested Long-Term Awards
shall be paid in cash as of the earlier of (1) the Participant’s Separation from
Service, or (2) between January 1 and March 31 of the fourth Plan Year beginning
after the end of the Long-Term Award Segment.
 
“Separation from Service” means a separation from service within the meaning of
Section 409A whereby the Participant and the Corporation (or such other member
of the Corporation’s controlled group of entities, within the meaning of
Section 414(c) of the Internal Revenue Code of 1986, as amended, or its
successor (the “Code”), for whom the Participant provides services) reasonably
anticipate that (1) no further services would be performed by the Participant
for the Corporation or other members of its controlled group after a certain
date, or (2) the level of bona fide services after such date would permanently
decrease to no more than 49% of the average level of services performed in the
prior 36-month period (or, if less, the full period of service with the
Corporation or its other members of its controlled group).
 
Notwithstanding the foregoing, any payment to a Key Employee due to a Separation
from Service other than on account of death or disability (as defined in
Section 409A) shall be delayed for six months following the Key Employee’s
Separation from Service. “Key Employee” means an Eligible Employee who is a Key
Employee as defined in Section 416(i) of the Code without regard to
Section 416(i)(5) of the Code thereof as of the Key Employee Determination Date.
The Key Employee Determination Date shall be December 31 of each calendar year.
The determination that an Eligible Employee is a Key Employee as of the Key
Employee Determination Date shall make such Eligible Employee a Key Employee for
the 12-month period commencing as of the April 1 next following the Key Employee
Determination Date. For purposes of identifying a Key Employee by applying the
requirements of Section 416(i)(1)(A)(i), (ii), and (iii) of the Code, the
definition of compensation under Treasury Regulation § 1.415(c)-2(a) shall be
used, applied without using any safe harbor provided in Treasury Regulation
§ 1.415(c)-2(d), without using any of the special timing rules provided in
Treasury Regulation § 1.415(c)-2(e), and without using any of the special rules
provided in Treasury Regulation § 1.415(c)-2(g) other than the rule set forth in
Treasury Regulation § 1.415(c)-2(g)(2).”





--------------------------------------------------------------------------------



 



4. Effective January 1, 2009, Sections 8(h)(iii) to 8(h)(vi) shall be revised to
read as follows:
 
‘‘(iii) Except as otherwise determined by the OCC in its sole discretion, a
Participant who experiences a Qualified Termination on or after the first day of
the seventh month (but on or before the last day) of a Long-Term Award Segment
shall receive (provided the OCC, pursuant to Section 6(b), determines that a
Long-Term Award shall be paid for such Long-Term Award Segment) a prorated
portion of his or her Long-Term Award. A Participant’s prorated Long-Term Award
shall be determined by multiplying the amount of the Long-Term Award by a
fraction, the numerator of which shall be the number of full calendar months
from the start of the Long-Term Award Segment through the date of the Qualified
Termination, and the denominator of which shall be 60.
 
(iv) Except as otherwise determined by the OCC in its sole discretion, a
Participant who experiences a Qualified Termination after a Long-Term Award
Segment has ended but before such Long-Term Award has been paid shall be
entitled to receive (provided the OCC, pursuant to Section 6(b), determines that
a Long-Term Award should be paid for such Long-Term Award Segment) payment of
such Long-Term Award.
 
(v) Except as otherwise determined by the OCC in its sole discretion, a
Participant whose employment is involuntarily terminated and whose position is
classified as “outsourced” on the Corporation’s (or applicable participating
employer’s) payroll records after a Long-Term Award Segment has ended but before
the Long-Term Award has been paid shall be entitled to receive (provided the
OCC, pursuant to Section 6(b), determines that a Long-Term Award should be paid
for such Long-Term Award Segment) payment of such Long-Term Award.
 
(vi) Except as otherwise determined by the OCC in its sole discretion, a
Participant whose employment is involuntarily terminated for reasons other than
for Cause after the beginning of the fourth plan year beginning after the end of
the Long-Term Segment but prior to the Long-Term Award payment date (set forth
in Section 7(b)) shall be entitled to receive (provided the OCC, pursuant to
Section 6(b), determines that a Long-Term Award should be paid for such
Long-Term Award Segment) payment of such Long-Term Award.”
 
5. Effective January 1, 2009, the last sentence of Section 8(j) shall be revised
to read as follows:
 
“Payments made on account of a Change in Control shall be made in cash within
10 days after the Change in Control notwithstanding the normal payment
provisions under the Plan.”
 
6. Effective January 1, 2009, Section 8(m) shall be revised to read as follows:
 
“If the Corporation undergoes a Change in Control pursuant to subsection (iv) of
such definition, then the obligations created hereunder shall become obligations
of the acquirer or successor entity.”
 
7. Effective January 1, 2009, the following is added as Section 8(n):
 
“This Plan shall be interpreted, operated, and administered in a manner so as
not to subject Participants to the assessment of additional taxes or interest
under Section 409A of the Code.”
 
8. All other provisions of the Plan shall remain unchanged and in full force and
effect.
 
IN WITNESS WHEREOF, The Chubb Corporation has caused this amendment to be duly
executed on this 10th day of December 2008.
 
THE CHUBB CORPORATION
 

  By: 
/s/  W. Andrew Macan


Name: W. Andrew Macan
Title: Vice President and Secretary



2



